Citation Nr: 0830788	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), and, if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	In a decision dated May 2002, the RO denied service 
connection for a psychiatric disorder based on the finding 
that the claimed disorder was not etiologically related to 
active service; the veteran did not appeal the May 2002 
decision within one year of being notified.

2.	Evidence submitted since the May 2002 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.	The May 2002 RO decision denying the claim of service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.	The evidence received subsequent to the May 2002 RO 
decision is new and material and the claim of service 
connection for an acquired psychiatric disorder is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for schizoaffective disorder in May 2002.  The RO 
considered service medical records, VA treatment records and 
a January 1998 private psychiatric evaluation.  The RO 
observed that a psychiatric disorder had not manifested in 
active service or to a compensable degree within one year 
following service discharge.  The RO further determined that 
service connection for a psychiatric disorder was not 
warranted because the veteran's current psychiatric disorder 
is not etiologically related to his active service.  The 
veteran was notified of this decision and of his procedural 
and appellate rights by letter in May 2002.  He did not 
appeal this decision. Thus, it is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in January 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2002 RO decision includes 
VA treatment records and two statements from Dr. Sandoz, a 
private psychiatrist.  Significantly, the October 2002 and 
May 2005 statements from Dr. Sandoz suggest that the 
veteran's current psychiatric disorder is related to his 
active service.  As noted above, there was no evidence 
indicating an etiological relationship between the veteran's 
current psychiatric disorder and his active service at the 
time his original claim was denied.

The Board concludes that the October 2002 and May 2005 
statements by Dr. Sandoz are new and material.  They were not 
previously of record at the time of the May 2002 rating 
decision.  They are not cumulative of prior records because 
they provide a positive etiological opinion.  Previously, the 
record contained no such opinion.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  Dr. Sandoz's statements, presumed 
credible, bear substantially upon the specific matters under 
consideration as they relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is reopened; to this extent only, 
the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

The Board notes that, while the veteran was provided a VA 
examination in February 2004 to determine the nature and 
etiology of PTSD, the February 2004 examination report does 
not address the issue of the nature or etiology of any other 
acquired psychiatric disorder.  As discussed above, the 
veteran has submitted a statement from Dr. Sandoz that 
"there is no doubt that [the veteran's] present condition is 
related to his service..."  As such, the Board is satisfied 
that the evidence of record requires VA to assist the veteran 
by providing a VA examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, as the veteran has submitted a competent 
medical opinion suggesting an etiological relationship 
between his current psychiatric disorder and his active 
service, additional evidence, namely a VA examination, is 
needed for the Board to render a decision.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for the purposes of 
ascertaining the nature and etiology of 
his psychiatric disorder(s).  The 
claims file, including this remand, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  After reviewing 
the record and examining the veteran, 
the examiner should specify the nature 
of the veteran's current psychiatric 
disorder(s) and answer whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's current 
psychiatric disorder(s) is/are 
etiologically related to his active 
service.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


